Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     ALLOWANCE
1.                                            Election/Restrictions
This application is in condition for allowance except for the presence of claim 18-20 directed to an invention non-elected with traverse in the reply filed on 07/27/2020. 
                                           EXAMINER'S AMENDMENT 
    An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Brian Bathurst on 10/18/2021.

The application has been amended as follows:
    - Claims 18-20 are cancelled.

2.    Claims 1-3 and 5-17 are allowable while 4 and 18-20 are cancelled. 
3.    The following is an examiner's statement of reasons for allowance: the prior art of record when considered as a whole, alone or in combination, fail to neither teach nor render obvious the limitation of a heat rejection coil rejecting heat recovered from one or more components of the mechanical and electrical equipment to cause a temperature of the further heated cooled dehumidified reheated air to increase, the air 
4.      Closest prior art: Duncan (US 2009/0064692) discloses an energy recovery a high efficiency dehumidification system (refer to par. 2, energy efficient climate control systems, also Fig. 5), providing hot air or hot dehumidified air to a climate controlled facility (a facility, refer to Pars. 2 and 27), the system comprising:
an air filter bank (a filtration system 05-0100, refer to Fig. 5, wherein the filtration system is being considered as the air filter bank) that receives air from a first inlet source (fresh air 05-0005; Par. 92; indicated by 05-005 in Fig. 5);
a supply fan (05-0060, fans or blowers; Fig. 5) that causes the air to flow from the first inlet source; a cooling coil (05-0015, one or more cooling coils; Par. 92; Fig. 5) configured to cool and reduce a relative humidity of the air that passes over the cooing coil (refer to Par. 93);
a cooling recovery call (05-0030, a cooling recovery coil system; Fig. 5) coupled with the cooling coil (refer to Fig. 3) and configured to heat the cooled air to generate cooled dehumidified reheated air (via a heat transfer coil) in a cooling recovery coil plenum (AHU 05-0003; Pars. 93-95; Fig. 5).
        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."                                                
                                                  
                                                    Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763